Exhibit 10.1
SECOND AMENDMENT
TO
DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING
by
ONCOR ELECTRIC DELIVERY COMPANY LLC,
as Grantor
to and for the benefit of
THE BANK OF NEW YORK MELLON,
as Collateral Agent
Dated as of September 3, 2010
THIS INSTRUMENT GRANTS A SECURITY INTEREST BY A UTILITY.
THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS.

 



--------------------------------------------------------------------------------



 



SECOND AMENDMENT
TO
DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE FILING
     THIS SECOND AMENDMENT TO DEED OF TRUST, SECURITY AGREEMENT AND FIXTURE
FILING (this “Amendment”) is executed to be effective as of September 3, 2010,
by ONCOR ELECTRIC DELIVERY COMPANY LLC, a Delaware limited liability company
(“Grantor”), having an organizational identification number of 4435668 and an
office at Energy Plaza, 1601 Bryan Street, Dallas, Texas 75201, Attention:
Treasurer, to and for the benefit of THE BANK OF NEW YORK MELLON (formerly The
Bank of New York), a New York banking corporation, as Collateral Agent and
Trustee (“Collateral Agent” and “DOT Trustee”) under the Deed of Trust (as
defined below), whose address is The Bank of New York Mellon, c/o Corporate
Trust Administration, 101 Barclay Street, Floor 8W, New York, New York 10286.
RECITALS:
     A. Grantor executed and delivered that certain Deed of Trust, Security
Agreement and Fixture Filing dated as of May 15, 2008 to Collateral Agent, which
was filed of record with the Texas Secretary of State pursuant to
Section 261.004 of the Texas Business and Commerce Code on May 15, 2008 under
file number 08-0016750724, which has been amended by that certain First
Amendment to Deed of Trust, Security Agreement and Fixture Filing dated as of
March 2, 2009 to Collateral Agent, which was filed of record with the Texas
Secretary of State pursuant to Section 261.004 of the Texas Business and
Commerce Code on March 13, 2009 under file number 09-00072022 (as so amended,
the “Deed of Trust”)
     B. Pursuant to Section 7.1 of the Deed of Trust, Grantor wishes to amend
the Deed of Trust to eliminate the right of the Grantor to obtain a release of
the Lien of the Deed of Trust under certain circumstances.
     C. Grantor has furnished to the Collateral Agent an Officer’s Certificate
and an Opinion of Counsel pursuant to Section 25 of the Deed of Trust.
     D. Grantor has duly authorized the execution and delivery of this Amendment
and hereby requests the Collateral Agent to execute and deliver this Amendment.
     E. All things necessary to make this Amendment a valid and binding
agreement of the Grantor and an amendment to the Deed of Trust in accordance
with its terms have been done and performed.

 



--------------------------------------------------------------------------------



 



AGREEMENT:
     FOR VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby
acknowledged, Grantor and Collateral Agent hereby agree as follows:
     1. Definitions. Capitalized terms used in this Amendment shall have the
same meaning as ascribed to such terms in the Deed of Trust unless defined
otherwise herein.
     2. Amendments.
     (a) The last paragraph of Section 2 of the Deed of Trust is hereby deleted
in its entirety and the following is inserted in lieu thereof:
“TO HAVE AND TO HOLD the Mortgaged Property unto the Collateral Agent, its
successors and assigns for the uses and purposes set forth herein, until the
Obligations are fully paid and performed.”
     (b) The last sentence of Section 20.8 of the Deed of Trust is hereby
deleted in its entirety.
     3. Ratification. Except as expressly set forth herein, this Amendment shall
not alter, amend, modify or otherwise affect the terms, provisions and
conditions of the Credit Documents, and Grantor hereby ratifies, confirms and
agrees that the Credit Documents and all liens, security interests, assignments,
powers, indemnities, waivers and other rights created for Collateral Agent’s
benefit thereunder, including, without limitation, the lien created by the Deed
of Trust, as amended by this Amendment, shall continue to secure, in the same
manner, in the same priority and to the same extent set forth therein, the
payment and performance of the Obligations, and all of same are hereby renewed,
extended, carried forward, ratified and confirmed and shall be deemed for all
purposes in full force and effect.
     4. No Waiver. The execution and/or acceptance of this Amendment by Grantor
shall not be deemed or construed as: (a) a novation or an accord and
satisfaction of any of Grantor’s duties, obligations and liabilities contained
in the Credit Documents, as amended; (b) a waiver, modification, restriction or
limitation of any and all of the Collateral Agent’s rights and benefits arising
under the Credit Documents by operation of law, or otherwise, to demand full,
complete and strict performance of the duties, obligations and liabilities
contained in the Credit Documents, as amended; or (c) an obligation of the
Collateral Agent to grant Grantor any future or further modification, renewal,
extension and/or amendment to the Deed of Trust, as amended hereby, or any or
all of the other Credit Documents.
     5. Counterparts. This Amendment may be executed by one or more of the
parties to this Amendment on any number of separate counterparts with the same
effect as if the signature thereto and hereto were upon the same instrument, and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.
     6. Severability. In the event one or more of the provisions contained in
this Amendment shall for any reason be held to be invalid, illegal or
unenforceable in any respect,

2



--------------------------------------------------------------------------------



 



such invalidity, illegality or unenforceability shall not affect any other
provision hereof, but each shall be construed as if such invalid, illegal or
unenforceable provision had never been included.
     7. Entire Agreement. This Amendment and the Credit Documents as amended in
writing and signed by the parties represent the entire agreement of the parties
with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by any party relative to the subject
matter hereof not expressly set forth or referred to herein or therein.
     8. Further Amendment. Neither this Amendment nor any terms hereof may be
amended, supplemented or modified except by a written instrument executed by the
parties in accordance with the terms and conditions of the Deed of Trust. This
Amendment shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and assigns.
     9. Authority. Grantor and the representative thereof executing this
Amendment on its behalf represent that such representative has full power,
authority and legal right to execute and deliver this Amendment and that the
same constitutes a valid and binding obligation of Grantor.
     10. Collateral Agent. The Collateral Agent shall not be responsible in any
manner whatsoever for or in respect of the validity or sufficiency of this
Amendment or for or in respect of the recitals contained herein, all of which
recitals are made solely by the Grantor.
     11. Governing Law. This Amendment shall be governed by and construed and
interpreted in accordance with the laws of the State of Texas, except that
Grantor expressly acknowledges that all of the rights, benefits, privileges,
immunities and obligations of the Collateral Agent under this Amendment shall be
governed by and construed in accordance with the laws of the State of New York.
[Signature Page Follows.]

3



--------------------------------------------------------------------------------



 



This Amendment has been duly executed by Grantor as of the date first above
written and is intended to be effective as of such date.

            ONCOR ELECTRIC DELIVERY COMPANY LLC, a Delaware limited liability
company
      By:   /s/ John M. Casey         John M. Casey, Vice President & Treasurer 
           

STATE OF TEXAS
COUNTY OF DALLAS
This instrument was acknowledged before me this 3rd day of September 2010, by
John M. Casey, Vice President & Treasurer of ONCOR ELECTRIC DELIVERY COMPANY
LLC, a Delaware limited liability company, on behalf of said limited liability
company.

                  /s/ Eloise B. Long       Notary Public in and for the State of
Texas           

 



--------------------------------------------------------------------------------



 



     This Amendment has been duly executed by Collateral Agent as of the date
first above written and is intended to be effective as of such date.

            THE BANK OF NEW YORK MELLON, a New York banking corporation, as
Collateral Agent
      By:   /s/ Kimberly Agard         Kimberly Agard, Vice President           
 

STATE OF NEW YORK
COUNTY OF QUEENS
This instrument was acknowledged before me this 3rd day of September 2010, by
Kimberly Agard, a Vice President of THE BANK OF NEW YORK MELLON, a New York
banking corporation, on behalf of said banking corporation.

                  /s/ Anna Yiu       Notary Public in and for the State of New
York           

 